Citation Nr: 1537333	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for Frey's Syndrome.

2.  Entitlement to an initial rating higher than 10 percent for incomplete paralysis of the left trigeminal nerve.

3.  Entitlement to an initial rating higher than 10 percent for incomplete paralysis of the left facial nerve.

4.  Entitlement to an initial compensable rating for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to May 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeal the initial ratings assigned for sleep apnea, Frey's syndrome, mechanical low back sprain, and skin disability as well as the denials of service connection for left wrist pain, perirectal abscess, unspecified arthritis, and left testicular cyst.

In August 2012, the Board denied service connection for unspecified arthritis (other than left wrist), left testicular cyst, and perirectal abscess.  This Board decision also granted a compensable initial rating for sleep apnea and mechanical low back strain.  These grants were effectuated in an August 2012 rating decision.  The Board then remanded the remaining issues of entitlement to a left wrist disability (to include arthritis) and compensable initial ratings for Frey's syndrome and skin disorder.

In a February 2013 rating decision, the Veteran was granted service connection for carpal tunnel syndrome (claimed as left wrist pain).  This is a complete grant of the benefit sought with regard to that issue.  As such, the issues that remain on appeal are entitlement to initial compensable ratings for Frey's Syndrome and skin disability.

While the case was in remand status, the RO determined that separate ratings were warranted for certain residuals of Frey Syndrome, namely incomplete paralysis of the left trigeminal nerve, and incomplete paralysis of the left facial nerve.  The RO included those issues on appeal, given that the evaluation assigned the Frey Syndrome was already on appeal.  The Board agrees.  The RO also determined, however, that the matter of an increased rating for parotid neoplasm with residual scar was also on appeal, as in the past that disorder was recognized as a residual of Frey Syndrome.  The Board disagrees, and points out that when service connection for that disorder was granted, the Veteran declined to appeal the initial rating assigned.  Once the disorders are separately rated, they are not perpetually tied to subsequent appellate postures of the disorder of which they are a residual.  Here, the Veteran specifically elected not to appeal the rating assigned the parotid neoplasm, and specifically elected to appeal the rating assigned the Frey Syndrome itself.  Consequently, the matter of an increased rating for the parotid neoplasm is not before the Board. 

The issues of entitlement to higher ratings for incomplete left facial paralysis and incomplete left trigeminal nerve paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's Frey's syndrome has been characterized by sweating and flushing when he eats or thinks about food.

2.  Throughout the appeals period, the Veteran's skin disability has been found to affect less than five percent of his total body and less than five percent of the exposed area.  He has treated his symptoms with over-the-counter anti-itch powder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for Frey's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.10, 4.118, Diagnostic Code 7832 (2014).

2.  The criteria for a compensable initial rating for skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.10, 4.119, Diagnostic Codes 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 3.159 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's Frey's syndrome and skin disability claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's August 2012 remand, VA provided the Veteran with neurologic and dermatologic medical examinations in August 2012.  These examinations contained all information needed to rate the disabilities.  The examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the August 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Frey's Syndrome

The Veteran is seeking a compensable initial rating for Frey's Syndrome.  The current non-compensable rating was assigned under hyphenated diagnostic code 7299-7832.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Diagnostic Code (DC) 7832 for hyperhidrosis (abnormal sweating or perspiration) provides a noncompensable rating where, after therapy, the Veteran is able to handle paper and tools, while a 30 percent rating is warranted where the Veteran is unable to handle paper or tools because of moisture, and the disability is unresponsive to therapy.  38 C.F.R. § 4.118, DC 7832.

In the August 2012 remand, the Board noted that the Veteran also had reported decreased sensation on the left side of his face following the removal of his parotid gland in 1984.  As such, this issue was remanded for consideration of any associated neurologic effects.  Subsequently, the Veteran was awarded a 10 percent rating for incomplete paralysis of the left trigeminal nerve under DC 8205 and a 10 percent rating for incomplete paralysis of the left facial nerve under DC 8207, both effective June 1, 2008.  See February 2013 rating decision.  Those matters are addressed in the remand section.

At the time of his July 2008 VA examination, the Veteran reported being diagnosed with Frey's syndrome following his in-service surgery to remove his parotid gland.  His symptoms included sweating on the right cheek area adjacent to the ear when he ate, saw, thought about, or talked about certain foods.  He was not receiving any treatment for this condition.

At the time of his August 2012 VA examination, the Veteran reported a flushing and sweating around the left temporal area with eating that usually stopped after 30 minutes.  He also had a scar and numbness in the area of the scar.  He denied any loss of function with regard to chewing or closing his left eye.  Eating resulted in sweating and flushing, but no mechanical problems.  He had no symptoms related to drinking.  Physical examination found decreased sensation in a two-inch square preauricular area likely due to sensory branch of cranial nerve (CN) V (trigeminal).  He was able to smile and open and close his eyes.  He had full muscle strength of the masseter muscle (used for chewing).  This examiner found that the Veteran had symptoms associated with cranial nerve V and cranial nerve VII.  The Veteran's symptoms did not include constant, intermittent, or dull pain.  There were no paresthesias or dysesthesias.  He did not have difficulty swallowing, chewing, or speaking.  There was no effect on his salivation.  He had no gastrointestinal symptoms.  He did report mild numbness in the left mid face and upper face.  Additionally, although not present at the time of this examination, the Veteran reported flushing and sweating in the left temporal area.  Muscle strength testing was normal.  Sensory testing found decreased sensation of the left upper face and forehead and left mid face.  These symptoms are associated with cranial nerve V.  Ultimately, this examiner found moderate incomplete paralysis of the left cranial nerve V (trigeminal) and moderate incomplete paralysis of the left cranial nerve VII (facial).  The Veteran's associated scars were not painful, unstable or larger than 36 square centimeters (six square inches).  Instead, this associated scar of the left preauricular area measured 16.5 cm x 1 cm.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to this condition.  These disabilities did not impact the Veteran's ability to work.  The examiner noted that superficial numbness in distribution of upper CN 5 (preauricular area) was likely due to the surgical scar.  There was no functional impairment of either CN5 or CN7.

Based on the above, the Veteran's Frey's syndrome is characterized by sweating and flushing when he eats or thinks about food.  This is consistent with the current noncompensable rating.  See 38 C.F.R. § 4.118, DC 7832.  There is no finding that the Veteran is unable to handle paper or tools because of moisture or that this disability is unresponsive to therapy, as required for the next higher rating of 30 percent.  See id.  The Veteran received not treatment for this condition.  There was no associated functional loss.  As such, a higher rating for Frey's syndrome is not warranted.  See 38 C.F.R. § 4.7.

Skin Disability

The Veteran is also seeking a compensable initial rating for a skin disability, to include dyshidrotic eczema, dermatophytosis, eczema, and onychomycosis. This disability was originally awarded a noncompensable rating under DC 7806.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  38 C.F.R. § 4.118.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Id.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Id.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  Id.

Onychomycosis is rated under Diagnostic Code 7813 for dermatophytosis.  38 C.F.R. § 4.118.  Under that code, such a disability is rated as disfigurement of the head, face, and neck (DC 7800); scars (DCs 7801-7805); or dermatitis (DC 7806), depending on the predominant disability.  Id.  As this disability is only noted to affect the nails, it does not affect the head, face, and neck.  Likewise, no scarring has been associated with this condition.  As such, Diagnostic Code 7806 is the most appropriate diagnostic criteria.

At the time of his July 2008 VA examination, the Veteran reported dermatophytosis of the great toes and the right fourth toe, but this had not spread to his other toes.  He reported no current treatment or medication.  He also reported dyshidrotic eczema involving the lateral aspect of the right foot and heel with flare ups of itchy small blisters and one large blister.  He had three flare-ups over the course of two years.  These flare ups generally lasted three weeks and were treated with topical steroids.  There was no additional functional limitation during these flare-ups.  There were no side effects to treatment.  At the time of the examination, the Veteran had no local skin symptoms and no systemic symptoms such as fever or weight loss.  Physical examination found no current lesions, stasis pigmentation, eczema, ulcers, or other skin abnormalities.  Thus 0 percent of the exposed areas and 0 percent of the entire body were affected.  His left great toenail was thickened, hypertrophic, and discolored.

At the time of his August 2012 VA examination, the Veteran reported eczema on his fingers.  At the time of the examination, there were three small blisters, resolving on a single digit of his left hand.  The Veteran reported symptoms affecting at least one finger at all times and on average affecting several fingers at once.  There was no overall functional impairment.  The total body surface area was less than one percent at worst and less than one percent of exposed area.  He had not undergone treatment within the last 12 months.  He reported one episode of dyshidrotic eczema during service, which had resolved with treatment.  There was no resultant scarring.  He had no current skin rash of dyshidrotic eczema on either hand and no residuals.  This condition did affected 0 percent of the total body area and 0 percent of the exposed area.  With regard to dermaphytosis, the Veteran reported monthly reoccurrences that he treated with over-the-counter Gold Bond medicated powder, but no other treatment.  Physical examination found minimal maceration between the fourth and fifth digits, no frank tinea pedis.  This affected less than one percent of the total body surface area and none of the exposed area.  He also reported that his onychomycosis caused his nails to die and regrow.  Physical examination found minimal thickening of the bilateral first and fourth digits, suggesting mild onychomycosis.  This affected less than one percent of the total body surface area and none of the exposed area.  None of the Veteran's skin disabilities affected his head, face, or neck.  He did not have any skin neoplasms.  He did not have any systemic manifestations due to skin disease.  He was not treated with any prescribed oral or topical medications in the past 12 months for any skin condition.  He had not undergone any other treatment or procedures in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Physical examination found eczema affecting less than five percent of the total body area and less than five percent of the exposed area and infections of the skin affecting less than five percent of the total body area and none of the exposed area.  No other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's skin disability were found.  None of the Veteran's skin conditions impacted his ability to work.

Based on the evidence described above, the Veteran's symptoms do not meet the requirements for a compensable rating.  A compensable rating would be warranted if the Veteran's skin disability that involves at least 5 percent, at least 5 percent of exposed areas affected, or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118, DC 7806.  The Veteran's skin disability was found to affect less than five percent of his total body with both his eczema and dermaphytosis affecting less than one percent each, which the Board accepts as a combined affected area of less than two percent.  Likewise, his skin conditions affect less than five percent of the exposed area.  He has not been prescribed corticosteroids or other immunosuppressive drugs and instead has treated his flare-ups with over-the-counter anti-itch medication (Gold Bond).  Thus, the record does not show intermittent systemic therapy or a sufficiently large affected area to meet the criteria for a compensable rating.  As such, the criteria for a compensable rating have not been met and the appeal is denied.

Extraschedular Considerations and TDIU

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which include sweating with eating and skin disability affecting less than five percent of his total body surface area.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has also considered whether the Veteran has raised a claim for a total disability rating for individual unemployability (TDIU) based on his service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that TDIU is an element of all appeals of an initial rating).  In this case, the Veteran has not claims and the record does not show that these disabilities have rendered the Veteran unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial compensable rating for Frey's Syndrome is denied.

An initial compensable rating for skin disability is denied.


REMAND

With respect to the incomplete paralysis of the left trigeminal nerve and the incomplete paralysis of the left facial nerve, the Board has reviewed the report of the most recent VA examination, and finds that it did not provide all the findings necessary to rate those disorder.  In fact, it provided precious few findings.  A new VA examination is necessary.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a neurological examination to determine the nature and severity of the Veteran's incomplete left facial paralysis and incomplete left trigeminal nerve paralysis.  All necessary studies should be accomplished, and all findings should be reported in detail.  The rationale for any opinions expressed should be provided.

2.  Thereafter, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide them an appropriate opportunity to respond.

No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).
 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


